Case 2:17-cr-20274-BAF-DRG ECF No. 413 filed 06/12/19        PageID.3273      Page 1 of 4



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                              Case No. 17-cr-20274
                                               Judge Bernard A. Friedman
 v.

 D-6, FATEMA DAHODWALA

       Defendant.


                    STIPULATION TO MODIFY BOND CONDITIONS

      NOW COMES, Fatema Dahodwala, by and through her attorney, Brian M.

Legghio, and the United States Government, through its attorney John Neal, and said

parties do stipulate that the bond conditions for Defendant Fatema Dahodwala be

modified to permit her to travel from the State of Michigan to the State of

Massachusetts and all states necessary to reach Massachusetts on the following dates:

             Defendant Fatema Dahodwala be permitted to leave the State of
             Michigan on Friday, June 21, 2019 to travel to the State of
             Massachusetts and all States enroute and is to return to the State
             of Michigan on or before Sunday, June 23, 2019. Further, Ms.
             Dahodwala will be traveling by jet and will be accompanied by
             her two minor children; accordingly, the parties further stipulate
             that defendant Fatema Dahodwala may retrieve the passports of
             her minor children from the Pretrial Services Office on or after
             Wednesday, June 19, 2019. Upon her return to the State of
             Michigan, Defendant Fatema Dahodwala is required to make
 Case 2:17-cr-20274-BAF-DRG ECF No. 413 filed 06/12/19           PageID.3274   Page 2 of 4



                contact with her Pretrial Services Officer and confirm that she
                has returned and is required to return the passports.


          All other bond conditions shall otherwise remain in full force and
effect.

                                           Respectfully submitted,


  DATED: June 4, 2019                      s/ Brian M. Legghio
                                           BRIAN M. LEGGHIO
                                           Attorney for Fatema Dahodwala


  DATED: June 4, 2019                      s/ John Neal
                                           John Neal
                                           Attorney for the United States
Case 2:17-cr-20274-BAF-DRG ECF No. 413 filed 06/12/19          PageID.3275   Page 3 of 4




               UNITED STATES DISTRICT COURT FOR THE EASTERN
                           DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

         Plaintiff,                             Case No. 17-cr-20274 Judge
                                                Bernard A. Friedman
  v.

  D-6, FATEMA DAHODWALA

         Defendant.


                      ORDER TO MODIFY BOND CONDITIONS

       The bond conditions of Fatema Dahodwala shall be modified to permit the

following:

              Defendant Fatema Dahodwala be permitted to leave the State of
              Michigan on Friday, June 21, 2019 to travel to the State of
              Massachusetts and all States enroute and is to return to the State
              of Michigan on or before Sunday, June 23, 2019. Further, Ms.
              Dahodwala will be traveling by jet and will be accompanied by
              her two minor children; accordingly, the parties further stipulate
              that defendant Fatema Dahodwala may retrieve the passports of
              her minor children from the Pretrial Services Office on or after
              Wednesday, June 19, 2019. Upon her return to the State of
              Michigan, Defendant Fatema Dahodwala is required to make
              contact with her Pretrial Services Officer and confirm that she
              has returned and is required to return the passports.
 Case 2:17-cr-20274-BAF-DRG ECF No. 413 filed 06/12/19       PageID.3276    Page 4 of 4



          All other bond conditions shall otherwise remain in full force and
effect.




          IT IS ORDERED:
                                          s/Bernard A. Friedman
Dated: June 12, 2019                      Bernard A. Friedman
       Detroit, Michigan                  Senior United States District Judge
